Title: From Thomas Jefferson to George Washington, 26 November 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond Nov. 26th. 1780.

I have been honoured with your Excellency’s Letter of the 8th instant. Having found it impracticable to move suddenly the whole Convention Troops, british and germans, and it being represented that there coud not immediately be covering provided for them all at fort Frederic we concluded to march off the British first from whom was the principal danger of desertion and to permit the germans who shew little disposition to join the enemy to remain in their present quarters till something further be done. The British accordingly marched the 20th instant. They cross the blue ridge at the Rock fish gap and proceed along that valley. I am to apprize your Excellency that the Officers of every rank both British and german but particularly the former have purchased within this State some of the finest horses in it. You will be pleased to determine whether it be proper that they carry them within their Lines. I believe the convention of Saratoga entitles them to keep the horses they then had; but I presume none of the Line below the rank of field officers had a horse. Considering that the british will be now at fort frederic, and the Germans in Albemarle, Alexandria seems to be the most central point to which there is navigation. Would it not therefore be better that the flag vessel solicited by Genl. Philips shoud go to that place? It is about equally distant from the two posts. The roads to Albemarle are good. I know not how those are which lead to fort frederic.
Your letter referring me to General Green for the mode of constructing light portable boats unfortunately did not come to hand till he had left us. We had before determined to have something done in the way, and as they are still unexecuted, we shou’d be greatly obliged by any draughts or hints which could be given by any person within the reach of your Excellency.
I received advice that on the 22nd instant the enemy’s fleet got all under way and were standing towards the Capes. As it still remained undecided whether they woud leave the bay or turn up it, I waited the next stage of information that you might so far be enabled to judge of their destination. This I hourly expected but it did not come till this evening, when I am informed they all got out to sea in the night of the 22d. What course they steered afterwards is not known. I must do their General and Commodore the justice to say that in every case to which their influence or attention coud reach as far as I have been well informed, their conduct was such  as does them the greatest honor. In the few instances of unnecessary and wanton devastation, which took place, they punished the aggressors.
I have the honor to be with every sentiment of esteem & respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

